          Case 4:19-cr-00135-DPM Document 56 Filed 05/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
  v.                                             ) No. 4:19-CR-135 DPM
                                                 )
ARTEZ WRIGHT                                     )

                                 JOINT MOTION TO CONTINUE

       The United States of America, by and through Jonathan D. Ross, Acting United States

Attorney for the Eastern District of Arkansas, Alexander D. Morgan, Assistant United States

Attorney, and Artez Wright, Defendant, represented by undersigned counsel, for their Joint Motion

to Continue state as follows:

       Trial is set for June 28. Defendant intends to file a motion to suppress in the coming days.

Absent a continuance, the parties anticipate resolution of suppression issues will not occur until

after the United States has had to begin preparing for trial. So as to preserve government resources

and Defendant’s ability to plead guilty while still receiving credit for doing so in a timely fashion

under U.S.S.G. § 3E1.1(b), the parties jointly request a modest continuance.

       Defendant agrees additional time occasioned by a later trial date shall be excludable under

the Speedy Trial Act.

       Respectfully submitted,

       MISTY WILSON BORKOWSKI                         JONATHAN D. ROSS
       Cross, Gunter, Witherspoon                     Acting United States Attorney
         & Galchus, P.C.
       500 President Clinton Ave, Suite 200           ALEXANDER D. MORGAN
       Little Rock, Arkansas 72201                    Assistant United States Attorney
       (501) 371-9999                                 P.O. Box 1229
       mborkowski@cgwg.com                            Little Rock, Arkansas 72203
                                                      (501) 340-2600
       Attorney for Artez Wright                      alex.morgan@usdoj.gov
